     Case 2:21-cv-02803-RGK-MAR Document 25-7 Filed 05/28/21 Page 1 of 2 Page ID #:226




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                    WESTERN DIVISION
11
      JOHN DOE,                              Case No. 2:21-cv-02803-RGK-MAR
12
                   Plaintiff,                [PROPOSED] ORDER GRANTING
13                                           DEFENDANTS UNITED STATES OF
                         v.                  AMERICA, TRACY L. WILKISON
14                                           (OFFICIAL CAPACITY) AND KRISTI
       UNITED STATES OF AMERICA,             KOONS JOHNSON (OFFICIAL
15     TRACY L. WILKISON (OFFICIAL           CAPACITY)’S MOTION TO DISMISS
       CAPACITY), KRISTI KOONS               THE COMPLAINT FOR LACK OF
16                                           SUBJECT MATTER JURISDITION AND
       JOHNSON (OFFICIAL CAPACITY)           FAILURE TO STATE A CLAIM UPON
17                                           WHICH RELIEF CAN BE GRANTED
                                             PURSUANT TO FED. R. CIV. P.
18                 Defendants.               12(b)(1) AND 12(b)(6)
19
20
21
22          The motion of Defendants United States of America, Tracy L.
23    Wilkison (Official Capacity) and Kristi Koons Johnson (Official
24    Capacity) (collectively, “the government”) to Dismiss the
25    Complaint for Lack of Subject Matter Jurisdiction and Failure to
26    State a Claim Upon Which Relief Can Be Granted Pursuant to Fed.
27    R. Civ. P. 12(b)(1) and 12(b)(6) came on regularly for hearing
28
     Case 2:21-cv-02803-RGK-MAR Document 25-7 Filed 05/28/21 Page 2 of 2 Page ID #:227




 1    before this Court on June 28, 2021.        The Court, having
 2    considered the papers submitted by the parties, arguments of
 3    counsel and all other matters presented to the Court in
 4    connection with the motion,
 5          IT IS HEREBY ORDERED, ADJUDGED and DECREED that the
 6    government’s motion is granted.       Plaintiff’s complaint is
 7    dismissed.
 8    Dated:                                                                   _
                                         THE HONORABLE R. GARY KLAUSNER
 9                                       UNITED STATES DISTRICT JUDGE
10
11
      Presented By:
12
      TRACY L. WILKISON
13
      Acting United States Attorney
14    SCOTT M. GARRINGER
      Assistant United States Attorney
15    Chief, Criminal Division
16
17              /s/____________________
      ANDREW BROWN
18    VICTOR A. RODGERS
      MAXWELL COLL
19
      Assistant United States Attorneys
20
      Attorneys for Defendants
21    UNITED STATES OF AMERICA, et al.
22
23
24
25
26
27
28

                                           2
